Exhibit 10.34

REVISED SUMMARY OF COMPENSATION ARRANGEMENT

APPLICABLE TO THE COMPANY’S NON-EMPLOYEE DIRECTORS

As of March 12, 2007, the following represents the compensation program for
non-employee directors of NMT Medical, Inc. (the “Company”) who are not
otherwise compensated by the Company:

 

  •  

an option to purchase 20,000 shares of the Company’s Common Stock (the “Common
Stock”) upon initial election and an option to purchase 5,000 shares (7,000
shares for the Company’s Lead Director) of Common Stock annually thereafter upon
re-election at the Company’s annual meeting of stockholders;

 

  •  

following each annual meeting of stockholders, each eligible director who served
as a member of a committee of the Board of Directors during the preceding fiscal
year is granted an additional option to purchase (i) 2,000 shares of Common
Stock if such director served as chairperson of such committee or (ii) 1,000
shares of Common Stock if such director did not serve as chairperson of such
committee;

 

  •  

$15,000 ($18,000 for the Company’s Lead Director) per year for their services as
directors;

 

  •  

$2,000 ($2,500 for the Company’s Lead Director) for each meeting of the Board of
Directors that they attend in person;

 

  •  

$1,000 ($1,250 for the Company’s Lead Director) for each telephonic meeting of
the Board of Directors that they participate in;

 

  •  

$1,000 ($1,500 for each committee chairperson) for each board committee meeting
that they attend in person;

 

  •  

$500 ($750 for each committee chairperson) for each telephonic board committee
meeting that they participate in; and

 

  •  

expense reimbursement for attending Board of Directors and board committee
meetings.